Order filed July 18, 2018




                                       In The

                                Court of Appeals
                                       For The

                            First District of Texas
                                     ___________

                              NO. 01-17-00488-CV
                                     ____________

        ROBERT GULLEDGE AND DIANA GULLEDGE, Appellant

                                         V.

       WARREN WESTER AND THEODORE SULLIVAN, Appellee


                    On Appeal from the 10th District Court
                          Galveston County, Texas
                     Trial Court Cause No. 16-CV-1022

                                      ORDER
      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of the following document:

         • Plaintiff’s Exhibit 47.
      The exhibit clerk of the 10th District Court is directed to deliver to the Clerk
of this court the original of the identified document, on or before July 25, 2018. The
Clerk of this court is directed to receive, maintain, and keep safe these original
exhibits; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of the identified documents, to the
clerk of the 10th District Court.

                                              PER CURIAM